*449OPINION.
Trammell :
With respect to the debts which are claimed by the petitioner to have been ascertained to be worthless and charged off in 1920, the evidence is conclusive that these notes were worthless and were so ascertained prior to 1920. The fact that they were charged off in 1920 does not entitle the petitioner to a deduction in his return for that year with respect thereto.
With respect to the stock of the Senator Lead & Zinc Co. there is no testimony as to the cost of the stock to the decedent or the amount which would be allowable as a deduction on account of the loss thereof in the event the Board should hold that the stock became worthless in 1920. From the undisputed evidence before us, we are convinced that this stock became worthless prior to the taxable year 1920. A deduction on account thereof, therefore, is not allowable in 1920.

Judgment will be entered for the respondent.